Citation Nr: 0612916	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  98-19 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of June 2003, March 2004, and 
November 2005.  This matter was originally on appeal from a 
June 1999 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in No. Little Rock, 
Arkansas.  In a March 2004 decision, the Board reopened the 
claim on appeal but deferred disposition of the claim on the 
merits until further development was conducted.
With completion of the requested development, the case has 
now been returned to the Board.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is competent medical opinion evidence of record 
that shows that the veteran's currently diagnosed bilateral 
pes planus, degenerative joint disease of the feet, and 
peripheral neuropathy of the lower extremities, are not 
causally related to an incident of the veteran's military 
service to include a cold injury to his feet he reportedly 
sustained.  







CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
during active service; nor may any currently diagnosed 
bilateral foot disorder subject to presumptive service 
connection be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remands and Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in June 2003, March 
2004, and February 2006, the RO and Appeals Management Center 
(AMC) advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notices 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The Board also recognizes that the March 2004 and 
February 2006 VCAA notices specifically requested that the 
veteran provide any evidence in his possession that pertained 
to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Given that notice was not mandated at the time of the initial 
AOJ decision, it was not error to furnish the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II.

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (providing that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
June 1999 rating decision, July 1999 Statement of the Case 
(SOC), August 1999 Supplemental Statement of the Case (SSOC), 
November 1999 SSOC, July 2000 SSOC, April 2001 SSOC, August 
2003 SSOC, August 2005 SSOC, and March 2006 SSOC, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach the decision.  The SOC and SSOCs provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  The Board concludes that there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  In so concluding, the Board also finds that the June 
2003 and March 2004 Remand instruction directing the RO/AMC 
to ensure that all notification required by 38 U.S.C.A. § 
5103(a) is fully complied with has been satisfied.  
(Dingess/Hartman was handed down after completion of 
development pursuant to these Remands.)

In regard to VA's duty to assist, the Board notes that the RO 
and AMC afforded the veteran VA examinations in October 2004 
and February 2006 and obtained a medical nexus opinion on the 
etiology of any foot disorder found on examination.  The RO 
and AMC obtained VA treatment records, and the RO afforded 
the veteran local hearings in April 1999 and October 1999.  
The Board also observes that the claims file shows that the 
National Personal Records Center (NPRC) reported that the 
veteran's complete service medical records were unavailable 
and presumed to be destroyed as a result of the 1973 fire.  
The NPRC further reported that a search of alternative 
records through the Surgeon General's Office was negative.  
Based on the foregoing actions, the Board concludes that the 
records sought do not exist. 38 U.S.C.A. § 5103A(b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  In addition, the Board finds 
that the RO and AMC complied with the Board's June 2003, 
March 2004, and November 2005 Remands.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Accordingly, the Board will 
proceed with appellate review.     

Evidence 

The veteran's service separation examination report dated in 
March 1954 showed that his feet were clinically evaluated as 
normal.  The DD Form 214 showed that the veteran was awarded 
the Korean Service Medal.  

In a February 1978 letter, Dr. E.W. reported that the veteran 
was diagnosed with severe flat feet, and in a March 1978 
letter, Dr. M.A. reported that the veteran had bilateral flat 
feet, grade IV.  The June 1979 VA examination report 
similarly noted a diagnosis of bilateral pes planus.  In a 
July 1982 letter, Dr. E.W. reported that the current 
examination revealed swelling in the veteran's feet that Dr. 
E.W. maintained was further evidence of cardiac 
decompensation.    

In an October 1987 statement, the veteran reported that he 
sustained a frost bite of his feet in Korea and that he had 
had problems with his feet ever since then.  A National 
Archives and Records Administration (NARA) form showed that 
the veteran reported that he was treated for frost bite in 
1951.  A June 1988 NARA form showed that the veteran reported 
that he hurt his feet in June 1951 and that he sustained a 
frost bite of the feet in March 1952 in Korea.  The veteran 
presented testimony on his claimed foot injuries at a Board 
hearing in February 1993 and local RO hearings in April 1999 
and October 1999.  In an October 1998 statement, the veteran 
complained of swelling in his feet and a loss of sensation.  

In a September 1998, C.R. reported that she was married to 
the veteran for 24 years.  C.R. indicated that when the 
veteran "came back from military service" he had problems 
with his feet on several occasions.  In an October 1998 
statement, the veteran's uncle reported that after the 
veteran's discharge from service, he noticed that the veteran 
had poor circulation in both feet.  In June 1999 and August 
1999 letters, F.G. reported that she knew the veteran from 
1953 to 1954 and that the veteran hurt his feet in service.  
In a July 1999 statement, H.W. reported that he served with 
the veteran in 1952.  H.W. reported that he recalled on one 
occasion that the veteran had told him that he had been in 
the hospital with frozen feet.  In a September 1999 letter, 
C.P. reported that he was in basic training at the same time 
as the veteran and he recalled that the veteran injured his 
feet when he jumped into a foxhole dressed in full gear 
between July and August 1951.  In a January 2001 letter, Dr. 
J.H. (associated with VA) reported that in 1999, the veteran 
asked for cream for his feet for frost bite he sustained in 
the Korean War.  No cold injury residuals were clinically 
identified by Dr. J.H.

VA treatment records dated from January 1986 to June 2005 
show that beginning around 2000, the veteran was followed for 
"diabetic foot care."  An October 2004 VA examination 
report included a radiology report that noted that x-rays of 
the feet revealed bilateral calcaneal spurs and arthritic 
changes. 

The February 2006 VA examination report showed that the 
examiner reviewed the claims file.  The veteran reported on 
the cold injury to his feet he maintained he sustained in 
Korea during service.  He stated that the same symptoms 
experienced during service continued following his military 
discharge in regards to cold hypersensitivity, arthralgias, 
paresthesias to cold exposure, and numbness, and 
hyperhydrosis of the lower extremities.  The veteran also 
reported on the injury to his feet he reportedly sustained 
during physical training activities when he jumped in a 
foxhole.  Lastly, the veteran maintained that he was found to 
have flat feet "on follow up C&P exams" which he indicated 
started when he was in Korea.  Based on a physical exam, 
neurological exam, x-ray findings, recent lab studies on 
blood sugar levels, and medical records confirming a 
diagnosis of diabetes dating back to 1998, the examiner 
provided diagnoses of degenerative joint disease and pes 
planus of the feet, type 2 diabetes mellitus, and cold injury 
to the feet alleged by the veteran.

The examiner reported that he found no evidence of a cold 
injury or injuries to the veteran's feet other than 
statements by the veteran several years later.  The examiner 
noted that the veteran had a normal exam when he exited from 
the military without any foot-related abnormalities noted.  
Rather, the veteran's foot- related complaints started 
several years later in the 1960s and 1970s with respect to 
allegations of injuries to his feet.  The examiner observed 
that a VA examination in 1979 found no localizing neurologic-
related problems.  The examiner related that another VA 
podiatrist had felt that the veteran had diabetic neuropathy 
of both feet.  The examiner opined that the veteran's foot-
related complaints were related to degenerative joint disease 
of both feet and peripheral neuropathy involving both distal 
lower extremities.  The examiner added that the veteran's 
flatfoot condition could cause some foot-related pain as 
well.  The examiner then opined that the veteran suffered 
from bilateral peripheral neuropathy involving both lower 
extremities, which resulted in pain and numbness, that was 
consistent with diabetes mellitus as it was in a stocking 
distribution, bilaterally, and followed the diagnosis of 
diabetes.  The examiner concluded that it was less than 50/50 
likely related to a remote cold injury, but more likely the 
result of diabetes mellitus.  In addition, the examiner noted 
that the veteran suffered from foot-related pain that could 
be related to degenerative arthritis, which was age-related 
and developed over the years.  The examiner explained that 
pes planus was typically an inherited disorder and could have 
caused foot pain as well.  The examiner indicated that he did 
not feel that these disorders were related to the veteran's 
military tour of duty for these reasons-aging and 
development. 

Analysis 

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifested 
to a compensable degree within one year following separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  

The medical evidence shows that the veteran is currently 
diagnosed with bilateral pes planus, degenerative joint 
disease of the feet, and peripheral neuropathy of the lower 
extremities.  Thus, a current disability is shown by the 
evidence.  

According to the February 2006 VA examiner, however, no 
currently diagnosed bilateral foot disorder is related to an 
incident of the veteran's military service.  The veteran's 
report that he sustained a cold injury during service is 
certainly consistent with his service in Korea, but no 
residuals of a cold injury to his feet were clinically 
identified at the February 2006 VA examination according to 
the VA examiner.  Rather, the VA examiner (as well as a VA 
podiatrist) opined that the veteran's complaints of pain and 
numbness or disturbances in sensation in his feet were 
attributable to his nonservice-connected diabetes mellitus.  
The VA examiner also attributed a portion of the veteran's 
complained of pain to degenerative joint disease and his flat 
feet that he opined were developmental and due to aging.  
While the veteran contended that it was discovered that he 
had pes planus during service, no bilateral foot disorder was 
clinically identified at his service separation examination 
in March 1954.  There is also no medical evidence that 
degenerative joint disease of the feet manifested to a 
compensable degree during the one-year presumptive period 
following his discharge from service.  

Thus, the Board finds the VA examiner's opinion dispositive 
on the medical question of whether any current bilateral foot 
disorder is casually related to an incident of the veteran's 
military service.  The VA examiner's opinion is based on a 
review of the veteran's claims file and examination of the 
veteran, supported by a rationale, and found to be persuasive 
when considered with the rest of the evidence of record 
discussed above.  While the veteran is competent to describe 
his subjective symptoms and his family and friends are 
competent to describe their observations, they do not possess 
the requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, in the 
absence of competent medical evidence that causally relates a 
current bilateral foot disorder to the veteran's service, 
service connection may not be established for a bilateral 
foot disorder. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


